Citation Nr: 1516130	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 2006 to September 2007, April 2009 to July 2009, July 2009 to September 2010, and November 2010 to February 2012, including a period of active duty for training (ACDUTRA) from July 2005 to December 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2013, the Veteran testified before a Decision Review Officer (DRO) at the Lincoln, Nebraska RO.  In September 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of both hearings is of record.  Additionally, at the September 2014 Board hearing, the Veteran withdrew from appellate consideration his claim for bilateral hearing loss.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

(The issue of entitlement to service connection for a back disability is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a right knee disability.




CONCLUSION OF LAW

The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A.          §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to her a letter dated in March 2013 wherein she was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence she could submit that would support her claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that she may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the March 2013 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of her claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's available service treatment records (STRs), VA and private treatment records, report of VA examination, and lay statements.  The Board is unaware of any outstanding evidence or information that has not already been requested.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  In April 2013, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has contended that the examination was inadequate, alleging that the examiner did not ask her about her pain and only examined her for a few minutes.  See May 2013 Notice of Disagreement (NOD).  However, the Board finds the VA examination is adequate as it was based on consideration of the Veteran's statements, her pertinent medical history and current medical findings.  Detailed rationale was provided for all opinions rendered with regard to etiology.  Additionally, range of motion (ROM) studies were performed with a goniometer.  Thus, the examination accurately reflected the current nature of her right knee.  Accordingly, the Board finds that VA has adequately met its duty to assist the Veteran with respect to providing her with a VA examination and medical opinion.  Thus, VA is not required to afford the Veteran another VA examination and opinion for her claim related to a right knee disability pursuant to 38 C.F.R. § 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issues on appeal were identified and she was asked about her treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms she experiences related to her claimed disability such as right knee pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis regarding a right knee disability as such matter requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on this point.

In this case, the Board finds that service connection for a right knee disability is not warranted because there is no competent evidence of an underlying current disability.

A September 2009 STR shows that the Veteran incurred a right knee injury.  Specifically, the report indicates that she was unloading things when a duffel bag hit the outer part of her right knee and caused her to fall on the same knee.  An associated Work/School Release Form shows that the Veteran sustained a right knee contusion secondary to a fall.  She was advised to ice and elevate her right knee for the next 72 hours with no running or flexion loads, and to use NSAIDs regularly.  The Veteran testified to sustaining the same injury at her September 2014 Board hearing.  She further testified that her right knee had "been weird ever since."  STRs are otherwise negative for any complaints, treatment, or diagnoses of any right knee disability.  

On VA examination in April 2013, the examiner documented the history of the Veteran's September 2009 right knee injury sustained during service.  Upon examination, however the examiner indicated that there was no disabling [right] knee condition and that a goniometer was used for all knee ROM measurements.  X-rays also revealed a normal right knee with normal bony structures.

As mentioned, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not indicate a diagnosis of the claimed disability at any time, even prior to the filing of the Veteran's claim.  

Despite the Veteran's subjective complaints of right knee pain made in the course of seeking treatment, clinical and radiological evaluations failed to reveal objective indications of any underlying disability.  In addition, the Board finds that the April 2013 VA examination is persuasive and probative evidence against the claim for service connection for a right knee disability because it was based on a thorough review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Therefore, the Board finds that service connection is not warranted for the claimed disability as there is no current diagnosis.  Brammer, 3 Vet. App. at 225.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disability is denied.


REMAND

The Veteran contends that she has a back disability that is related to service.  At her September 2014 Board hearing, she testified to first incurring a back injury during basic training in 2005 while doing buddy push-ups.  She also testified to later injuring her back while working as a refueler, which required her to carry heavy hoses to vehicles and aircrafts.  STRs are otherwise silent as to complaints of or treatment for back problems.  In the alternative, the Veteran asserts that she has a back disability as secondary to her service-connected bilateral foot and right shoulder disabilities.  See July 2013 deferred rating decision and September 2014 hearing transcript.

The Veteran was afforded a VA examination in April 2013.  Upon examination, the examiner indicated there was no disabling back condition and that a goniometer was used for all spine ROM measurements.  X-rays also revealed a normal lumbar spine with normal bony structures.  

A March 2014 private treatment record by Lott & AEP Chiropractic reflects that the Veteran sought treatment for continuing episode of care, complaining of constant, dull, aching, tightness, and discomfort in the mid back.  In August 2014, she reported that she was helping a patient walk and the lady pulled and twisted her, which caused her to have pain in the mid and low back.  She was diagnosed with lumbosacral/thoracic neuritis/radiculitis and spasm of the muscle.  In a November 2014 letter by Dr. G. L., he opined that based on review of the Veteran's available medical records, as well as his clinical notes and examination, it was likely as not that the Veteran's lower back condition was "due largely, if not entirely, to her service in the Nebraska Army National Guard beginning with her basic training in July 2005 and continuing to her present service, due primarily to the injuries sustained to her feet and to her right knee."

The Board acknowledges that the since the April 2013 VA examination, the Veteran has submitted evidence of a current diagnosis of the back and has raised alternative theories of entitlement to service connection for a back disability, specifically, that she has a back disability secondary to her service-connected bilateral foot and right shoulder disabilities.  The Board must consider all appropriate theories of entitlement raised by the claimant or the record.  Robinson v. Peake, 21 Vet. App. 545 (2008), aff'd by Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In light of the evidence showing a current back diagnosis and the Veteran's alternative theories for service connection, a new examination should be obtained to determine whether any current back disability is related to military service, or in the alternative, whether any such diagnosis is related to her service-connected bilateral foot and right shoulder disabilities.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) should take the necessary steps to ensure that the procedures for obtaining any outstanding private records pertaining to treatment of the Veteran's back be followed in accordance with 38 C.F.R. § 3.159. 

2. After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, afford the Veteran a VA examination to determine whether any current back disability is directly related to military service or, is proximately related to a service-connected disability(s).  The examiner must review the claims folder and note such review in an examination report or addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability, including lumbosacral/thoracic neuritis/radiculitis, is the result of any injury suffered during active duty or ACDUTRA.

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's back disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected disabilities, including those of the bilateral feet and right shoulder.  If the examiner states the claimed back disability is aggravated by a service-connected disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected beyond the natural progress of the disability prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3. The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


